Exhibit 10.1


RETENTION, CONFIDENTIALITY AND NON-COMPETE AGREEMENT
This Retention, Confidentiality and Non-Compete Agreement (this “Agreement”) is
made by and between Group 1 Automotive, Inc. (the “Company”) and Daniel McHenry
(“Employee”), effective as of August 20, 2020 (the “Effective Date”). The
Company and Employee are referred to individually herein as a “Party” and
collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, the Company acknowledges that Employee possesses skills and knowledge
that are valuable to the Company and the Company wishes to enter this Agreement
in order to better ensure itself of access to the continued services of
Employee, to provide further incentive for Employee to build and preserve the
goodwill of the Company, and in order to protect its legitimate business
interests, including the preservation of its goodwill and Confidential
Information (as defined below); and
WHEREAS, Employee wishes to continue in employment with the Company, advance and
preserve the business interests of the Company, and obtain the benefits set
forth herein.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:
Article I
DEFINITIONS
In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:
1.1    “Affiliates” means any person or entity who directly, or indirectly
though one or more of intermediaries, controls, is controlled by, or is under
common control with the Company.
1.2    “Board” means the board of directors of the Company
1.3    “Business” means the business in which the Company and any of its
Affiliates are engaged, or in which any such entity has material plans to engage
of which Employee is aware during the period of his employment with the Company
or any of its Affiliates, which business includes the acquisition and
disposition, development, ownership and operation of dealerships in the
automotive retail industry, the operation of which involves the sale of
automobiles, service contracts, and vehicle parts, the arrangement of vehicle
financing, and the provision of maintenance and repair.
1.4    “Cause” means any of the following; (a) Employee’s conviction or plea
of nolo contendere to a felony or a crime involving moral turpitude; (b)
Employee’s breach of any material provision of either this Agreement, the
Company’s Employee Handbook, the Company’s Code of Conduct, or the Code of
Ethics for Specified Officers of the Company, or any material policy of the
Company or its Affiliate that is applicable (and made known) to Employee; (c)
Employee’s using for his own benefit any confidential or proprietary information
of the Company, or willfully divulging for his benefit such information;
(d) Employee’s (i) fraud or (ii) misappropriation or theft of any of the
Company’s of any of its Affiliates’ funds or property; or (e) Employee’s willful
refusal to perform his duties or gross negligence, provided that the Company,
before terminating Employee’s employment under subsection (b) or (e) of this
definition must first give written notice to Employee of the nature of the
alleged breach or refusal and must provide Employee with a minimum of fifteen
(15) days to correct the breach or refusal (if such breach or refusal is capable
of cure) and, provided further, before terminating Employee’s employment for
purported gross negligence, the Company must give written notice that explains
the alleged gross negligence in detail and must provide Employee with a minimum
of twenty (20) days to correct such alleged gross negligence, if capable of
correction. For the avoidance of doubt, “Cause” shall exist in the event
Employee resigns employment with the Company or any of its Affiliates without
providing 120 days’ advance written notice to the Company or its applicable
Affiliate of such resignation, as described in Section 6.9 of this Agreement.
1.5     “Code” means the Internal Revenue Code of 1986, as amended, and
applicable administrative guidance issued thereunder.
1.6    “Date of Termination” means the effective date of the termination of
Employee’s employment with the Company or its applicable Affiliate such that
Employee is no longer employed by the Company or any of its Affiliates.
1.7    “Disability” means Employee’s becoming incapacitated by accident,
sickness, or other circumstance which, in the reasonable opinion of a qualified
doctor approved by the Board, renders him mentally or physically incapable of
performing the essential functions of Employee’s position, with or without
reasonable accommodation, and which will continue, in the reasonable opinion of
such doctor, for a period of not less than 180 days. If Employee disagrees with
the determination, Employee may appoint a doctor of his own choosing and if that
doctor reaches a determination different than that of the first doctor, the two
doctors shall mutually select a third doctor within ten (10) days, and such
third doctor’s determination shall be deemed conclusive.







--------------------------------------------------------------------------------

Exhibit 10.1


1.8    “Employment Period” means the period during which Employee is employed by
the Company or any of its Affiliates.
1.9     “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, governmental agency or political subdivision thereof or other
entity.
1.10    “Prohibited Period” means the period during which Employee is employed
by the Company or any of its Affiliates and continuing until the date that is
(a) one year following the Date of Termination with respect to any Restricted
Area within the United Kingdom, and (b) two years following the Date of
Termination with respect to any Restricted Area located within the United
States.
1.11     “Qualifying Termination” means any termination of Employee’s employment
(a) by the Company without Cause or (b) due to Employee’s death or Disability.
1.12    “Release” means a general release of claims, in a form acceptable to the
Company, that releases and discharges the Company and each of its Affiliates and
their respective affiliates, predecessors, successors, subsidiaries and benefit
plans, and the foregoing entities’ respective equity holders, officers,
directors, managers, members, partners, employees, agents, representatives and
other affiliated persons from any and all claims or causes of action or any kind
or character, including but not limited to all claims or causes of action
arising out of Employee’s employment or the termination of such employment.
1.13    “Restricted Area” means any geographic area within 100 miles of a
location where the Company or its Affiliate conducts Business, or has material
plans to conduct Business of which Employee is aware, in each case as of the
Date of Termination or during the twelve (12) months preceding the Date of
Termination. For the avoidance of doubt, the Restricted Area includes the
geographic area described in the preceding sentence located within any of the
parishes listed on Exhibit A hereto. Notwithstanding the foregoing, the
Restricted Area will not include any area within the State of California.
1.14    “Restricted Business” means any Person (other than the Company or any of
its Affiliates) that engages in the Business and which averaged, in the
aggregate, $500 Million ($500,000,000) or more in annual revenues for the two
years preceding the date of determination as to whether such person or entity is
a Restricted Business.
1.15    “Release Expiration Date” means the date that is 21 days following the
date upon which the Company delivers the Release to Employee (which shall occur
no later than seven days following the Date of Termination) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date.
1.16    “Severance Payment” means the average annual base salary paid to the
Employee over the 24-month period immediately preceding the Date of Termination.
ARTICLE II    
SEVERANCE PAYMENTS AND INCENTIVE COMPENSATION
2.1    Severance-Triggering Events. In the event that Employee’s employment with
the Company and, as applicable, each of its Affiliates terminates due to a
Qualifying Termination such that, as a result of such termination(s), the
Employment Period has ceased, then so long as the requirements of Section 2.3
are satisfied and Employee abides by Employee’s continuing obligations under
Articles III and IV, the Company shall pay the Severance Payment to Employee in
accordance with Section 2.2.
2.2    Payment of Severance Payment. The Severance Payment will be paid in a
single lump sum cash payment on the Company’s first regularly scheduled pay date
that is on or after the date that is 60 days after the Date of Termination.


2

--------------------------------------------------------------------------------

Exhibit 10.1


2.3    Incentive Compensation. As of the Effective Date, the Company grants to
Employee 2,067 shares of restricted stock in accordance with the terms and
conditions of Company’s 2014 Long Term Incentive Plan (the “Restricted Stock”).
Such shares of Restricted Stock shall vest as follows: (i) 40% of the shares
shall vest on the second anniversary of the Effective Date; (ii) 20% of the
shares shall vest on the third anniversary of the Effective Date; (iii) 20% of
the shares shall vest on the fourth anniversary of the Effective Date; and (iv)
20% of the shares shall vest on the fifth anniversary of the Effective Date,
subject to Employee’s continued employment with the Company through such dates.
Employee shall be eligible to receive additional grants under the Company’s 2014
Long Term Incentive Plan, or a successor plan, in such amounts as determined in
the sole discretion of the Compensation Committee of the Board, including grants
of options, Restricted Stock or other equity-based awards. The rights and
obligations of the Company and Employee regarding entitlement to, and vesting
of, any incentive compensation granted pursuant to this Section 2.3 (including
any future awards granted to Employee following the Effective Date) shall be
conditioned and dependent upon Employee’s satisfaction of the terms of the
Company’s 2014 Long Term Incentive Plan and the terms of this Agreement,
including the terms of Articles III and IV herein. In the event that (a)
Employee’s employment with the Company or any of its any Affiliates terminates
due to Cause or (b) any provision set forth in Articles III or IV herein are
violated, the Company shall have the right (in addition to all other rights and
remedies, at law and equity), to forfeiture of any outstanding equity award held
by Employee on the Date of Termination and to demand repayment or forfeiture, as
applicable, of any cash or equity award referenced in this Section 2.3 and
realized during the twelve (12) months prior to such violation or Cause event.
2.4    Release. As a condition to Employee’s receipt of the Severance Payment
(and any portion thereof), (a) Employee must execute and deliver the Release to
the Company on or before the Release Expiration Date and (b) any revocation
period under the Release must fully expire without revocation of the Release by
Employee.
2.5    After-Acquired Evidence. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that Employee is
eligible to receive the Severance Payment pursuant to Section 2.1 but, after
such determination, the Company subsequently acquires evidence or determines
that: (i) Employee has failed to abide by the terms of Article III or Article
IV; or (ii) a Cause condition existed prior to the Date of Termination that, had
the Company been fully aware of such condition, would have given the Company the
right to terminate Employee’s employment for Cause, then the Company shall have
the right to cease the payment of any future installments of the Severance
Payment and Employee shall promptly return to the Company all installments of
the Severance Payment received by Employee prior to the date that the Company
determines that the conditions of this Section 2.5 have been satisfied.
ARTICLE III    
PROTECTION OF INFORMATION
3.1    Property of the Company; Non-Disclosure. For purposes of this Section 3.1
the term “Company” shall include the Company and each of its Affiliates.
Employee acknowledges and agrees that, following the Effective Date, he will be
provided with, and have access to, Confidential Information (as defined below).
In consideration of, and as a condition of, Employee’s receipt and access to
such Confidential Information and in exchange for other valuable consideration
provided hereunder and as an express inducement for the Company to enter into
this Agreement, Employee agrees to comply with this Article III and Article IV
below.
(a)    Employee covenants and agrees, both during the Employment Period and
thereafter that, except as expressly permitted by this Agreement or by directive
of the Board, he shall not disclose any Confidential Information to any Person
and shall not use any Confidential Information except for the benefit of the
Company or any of its Affiliates. Employee shall take all reasonable precautions
to protect the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). The covenants in this Section 3.1 shall apply to all
Confidential Information, whether now known or later to become known to Employee
during the Employment Period.
(b)    Notwithstanding Section 3.1(a), Employee may make the following
disclosures and uses of Confidential Information:
(i)    disclosures to other directors, officers or employees of the Company who
have a need to know the information in connection with the business of the
Company;
(ii)    disclosures and uses that are approved by the Board;
(iii)    disclosures for the purpose of complying with any applicable laws or
regulatory requirements; or
(iv)    disclosures that Employee is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
law; provided, however, that, prior to any such disclosure, Employee shall, to
the extent legally permissible:


3

--------------------------------------------------------------------------------

Exhibit 10.1


(A)    provide the Board with prompt notice of such requirements so that the
Board may seek a protective order or other appropriate remedy or waive
compliance with the terms of this Section 3.1;
(B)    consult with the Board on the advisability of taking steps to resist or
narrow such disclosure; and
(C)    cooperate with the Board (at the Company’s reasonable cost and expense)
in any attempt it may make to obtain a protective order or other appropriate
remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, Employee agrees (1) to furnish only that portion of the
Confidential Information that is legally required to be furnished, as advised by
written opinion of counsel to Employee (the reasonable cost of which shall be
borne by the Company), and (2) to exercise (at the Company’s reasonable cost and
expense) all reasonable efforts to obtain assurance that confidential treatment
will be accorded such Confidential Information.
(c)    Upon the expiration of the Employment Period and at any other time upon
request of the Company, Employee shall surrender and deliver to the Company all
documents (including all electronically stored information) and other material
of any nature containing or pertaining to all Confidential Information in
Employee’s possession and shall not retain any such document or other material.
Within five days of any such request, Employee shall certify to the Company in
writing that all such materials have been returned to the Company.
(d)    All non-public information, designs, ideas, concepts, improvements,
product developments, discoveries and inventions, whether patentable or not,
that are conceived, made, developed or acquired by or disclosed to Employee,
individually or in conjunction with others, during the Employment Period
(whether during business hours or otherwise and whether on the Company’s
premises or otherwise) that relate to the Company’s business or properties,
products or services (including all such information relating to corporate
opportunities, business plans, strategies for developing business and market
share, research, financial and sales data, pricing terms, marketing methods,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks) is defined as
“Confidential Information.” Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
electronically stored information, voice mail, electronic databases, maps,
drawings, architectural renditions, models and all other writings or materials
of any type including or embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression are
and shall be the sole and exclusive property of the Company and be subject to
the same restrictions on disclosure applicable to all Confidential Information
pursuant to this Agreement.
(e)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
or restrict Employee from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Employee from any such governmental authority; (iii)
testifying, participating or otherwise assisting in any action or proceeding by
any such governmental authority relating to a possible violation of law; or (iv)
making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; (B) is made to the individual’s attorney in relation to a lawsuit for
retaliation against the individual for reporting a suspected violation of law;
or (C) is made in a complaint or other document filed in a lawsuit or
proceeding, if such filing is made under seal. Nothing in this Agreement
requires Employee to obtain prior authorization before engaging in any conduct
described in this paragraph, or to notify the Company that Employee has engaged
in any such conduct.


4

--------------------------------------------------------------------------------

Exhibit 10.1


3.2    Non-Competition.
(a)    The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company, and in consideration of
the access to Confidential Information and the award described in Section 2.3
(which award, Employee acknowledges and agrees, further aligns Employee’s
interests with the Company’s long-term business interests) herein, and as a
material inducement for the Company to enter into this Agreement and make
available the consideration set forth herein, Employee has voluntarily agreed to
the covenants set forth in this Section 3.2. Employee further agrees and
acknowledges that the limitations and restrictions set forth herein, including
the geographical and temporal restrictions on certain competitive activities,
are reasonable in all respects, consonant with public policy, and are material
and substantial parts of this Agreement intended and necessary to protect (and
are no greater than necessary to protect) the Company’s legitimate business
interests, including the protection of trade secrets and other Confidential
Information, and preservation of its goodwill.
(b)    Employee agrees that, during the Prohibited Period, Employee shall not,
directly or indirectly, for himself or on behalf of or in conjunction with any
other person or entity of whatever nature:
(i)     engage or carry on, within the Restricted Area, in competition with the
Company in any aspect of the Business by directly or indirectly: (A) owning,
managing, operating, or being an officer or director of, any Restricted
Business, or (B) joining, becoming an employee or consultant of, or otherwise
being affiliated with any Restricted Business;
(ii)    on behalf of any Restricted Business, and within the Restricted Area,
solicit or accept the business of, or call upon, any customer or client of the
Company or its Affiliate with whom or which Employee had contact (or about whom
or which Employee obtained Confidential Information) within the 24 months prior
to the Date of Termination for the purpose of conducting Business that is a
competitive business with the Company or its Affiliate;
(iii)    on behalf of any Restricted Business appropriate any opportunity of the
Company or its Affiliate relating to the Business within the Restricted Area, or
engage in any activity that limits the Company’s or its Affiliate’s ability to
exploit Business opportunities within the Restricted Area; or
(iv)    encourage or induce any employee of the Company or its Affiliate to
leave the employment of the Company or its Affiliate or offer employment,
retain, hire or assist in the hiring of any such employee by any Person not
affiliated with the Company or its Affiliate; provided, however, that nothing in
this subsection (iv) shall prohibit Employee from making general solicitations
not targeted at any employee (or group of employees) of the Company or its
Affiliate.
Notwithstanding the foregoing, if the Company ceases to engage in a particular
aspect of its Business, then this Section 3.2 shall not apply with respect to
Employee’s activities with respect to such former aspect of that Business.
(c)    Notwithstanding any provision in this Agreement to the contrary,
following the Date of Termination, the limitations set forth in Sections
3(b)(i), 3(b)(ii) or 3(b)(iii) shall not apply in those portions of the
Restricted Area located within the State of Oklahoma. Instead, following the
Date of Termination, the restrictions on the activities of Employee within those
portions of the Restricted Area located within the State of Oklahoma (in
addition to those restrictions set forth in Sections 2 and 3(b)(iv) shall be as
follows: during the portion of the Prohibited Period that follows the Date of
Termination, other than on behalf of the Company or any of its Affiliates,
Employee shall not directly solicit the sale of goods, services, or a
combination of goods and services from the established customers of the Company
or its Affiliates. Further notwithstanding the foregoing: (i) as of the date
that is one year after the Date of Termination, the provisions of Section
3(b)(i) and 3(b)(iii) above shall cease to apply within that portion of the
Restricted Area located within the Commonwealth of Massachusetts; and (ii) the
restrictions in Section 3(b)(iv) above will not apply with respect to employees
of the Company or its Affiliate located in the State of California.
(d)    Because of the difficulty of measuring economic losses to the Company as
a result of a breach of the foregoing covenants, and because of the immediate
and irreparable damage that could be caused to the Company for which they would
have no other adequate remedy, Employee agrees that the foregoing covenants
within this Article III may be enforced by the Company, in the event of breach
by Employee, by injunctions and restraining orders and that such enforcement
shall not be the Company’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available, at law and equity, to the
Company.
(e)    The covenants in this Article III are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction or
arbitrator, as applicable, shall determine that the scope, time or territorial
restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which the court or
arbitrator deems reasonable, and this Agreement shall thereby be reformed.


5

--------------------------------------------------------------------------------

Exhibit 10.1


(f)    The existence of any claim or cause of action of Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of such covenants.
(g)    Employee agrees and acknowledges that the limitations as to time,
geographical area and scope of activity to be restrained as set forth in Article
III of this Agreement are fair and reasonable in all respects and do not impose
any greater restraint than is necessary to protect the legitimate business
interests of the Company, including the protection of Confidential Information,
trade secrets and goodwill. Employee further acknowledges that the Company
conducts business throughout the Restricted Area and agrees that the
restrictions herein are reasonable in geographic reach and proscribed activities
in relation to the interests protected. Employee further agrees and that: (i)
the restrictions set forth herein are supported by fair and reasonable
consideration independent from the continuation of employment; and (ii) the
non-competition provisions herein are supported by mutually agreed upon
consideration specified herein, as Employee would not have been entitled to the
consideration set forth in this Agreement but for his entry into this Agreement
and his compliance with its terms. Employee also acknowledges and agrees that he
has had at least ten business days’ notice of this Agreement before it became
effective.
ARTICLE IV    
STATEMENTS CONCERNING THE COMPANY
4.1    Statements Concerning the Company.  Except as required by law, Employee
shall refrain, both during and after the termination of the employment
relationship, from publishing any oral or written statements about the Company,
any of its Affiliates or any of the Company’s or such Affiliates’ directors,
officers, employees, consultants, agents or representatives that (a) are
slanderous, libelous or defamatory, (b) disclose confidential information of or
regarding the Company’s or any of its Affiliates’ business affairs, directors,
officers, managers, members, employees, consultants, agents or representatives,
(c) constitute an intrusion into the seclusion or private lives of the Company
or any of its Affiliates’ directors, officers, employees, agents, or
representatives or give rise to unreasonable publicity about the private lives
of the Company or any of its Affiliates’ officers, employees, agents, or
representatives, (d)  place the Company, any of its Affiliates, or any of the
Company’s or any such Affiliates’ directors, officers, managers, members,
employees, consultants, agents or representatives in a false light before the
public, or (e) constitute a misappropriation of the name or likeness of the
Company or any of its Affiliates or any of their officers, employees, agents, or
representatives. A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded the Company and its Affiliates under
this provision are in addition to any and all rights and remedies otherwise
afforded by law.
ARTICLE V    
DISPUTE RESOLUTION
5.1    Dispute Resolution.
(a)    Subject to Section 5.1(b), any dispute, controversy or claim between
Employee and the Company arising out of or relating to this Agreement will be
finally settled by arbitration in Houston, Texas before, and in accordance with
the then-existing American Arbitration Association (“AAA”) Employment
Arbitration Rules. The arbitration award shall be final and binding on both
Parties. Any arbitration conducted under this Article V shall be heard by a
single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator shall expeditiously hear and
decide all matters concerning the dispute. Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as the Arbitrator deems
relevant to the dispute before him or her (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator), and
(ii) grant injunctive relief and enforce specific performance. The decision of
the Arbitrator shall be reasoned, rendered in writing, be final and binding upon
the disputing Parties and the Parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided, however, that the
Parties agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award punitive or exemplary
damages to any disputing Party. The Party whom the Arbitrator determines is the
prevailing Party in such arbitration may be awarded (at the discretion of the
Arbitrator), in addition to any other award pursuant to such arbitration or
associated judgment, reimbursement from the other Party of all reasonable legal
fees and costs.
(b)    Notwithstanding Section 5.1(a), either Party may make a timely
application for, and obtain, judicial emergency or temporary injunctive relief;
provided, however, that the remainder of any such dispute (beyond the
application for emergency or temporary injunctive relief) shall be subject to
arbitration under this Article V.
(c)    By entering into this Agreement and entering into the arbitration
provisions of this Article V, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.
(d)    Nothing in this Article V shall prohibit a Party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another Party to this Agreement in a litigation initiated by a Person which is
not a Party to this Agreement. The Parties agree that any award rendered
pursuant to this Article V constitutes an award falling under the New York
Convention.


6

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VI    
MISCELLANEOUS
6.1    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:
If to Employee, addressed to:


Daniel McHenry
9 The Galleries            
52 Palmeira Avenue            
Hove                    
United Kingdom BN33FH        

If to the Company, addressed to:


Group 1 Automotive, Inc.
800 Gessner, Suite 500
Houston, TX 77024
Attn: Office of the General Counsel


or to such other address as either Party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
6.2    Applicable Law; Submission to Jurisdiction.
(a)    This Agreement is entered into under, and shall be governed for all
purposes by, the Legal Requirements of the State of Texas, without regard to
conflicts of laws principles thereof.
(b)    With respect to any action to obtain emergency, temporary or preliminary
injunctive relief as permitted by Articles III, IV or V above, the Parties
hereto hereby consent to the exclusive jurisdiction, forum and venue of the
state and federal courts residing in, or with jurisdiction over, Houston, Texas.
The Parties recognize that such forum and venue is convenient and directly and
materially related to their employment relationship and this Agreement.
6.3    No Waiver. No failure by either Party hereto at any time to give notice
of any breach by the other Party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
6.4    Severability. If an arbitrator or a court of competent jurisdiction
determines that any provision (or part thereof) of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
part thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
6.5    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
6.6    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any payments made pursuant to this Agreement all federal, state,
city and other taxes as may be required pursuant to any applicable laws.


7

--------------------------------------------------------------------------------

Exhibit 10.1


6.7    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Unless the context requires otherwise,
all references herein to an agreement, plan, instrument or other document shall
be deemed to refer to such agreement, plan, instrument or other document as
amended, supplemented, modified and restated from time to time to the extent
permitted by the provisions thereof. The word “or” as used herein is not
exclusive and is deemed to have the meaning “and/or.” The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement, including all Exhibits attached hereto, and not to any
particular provision hereof. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any Party hereto, whether under any rule of construction or otherwise.
On the contrary, this Agreement has been reviewed by each of the parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.
6.8    Assignment. This Agreement and the rights hereunder are personal in
nature and may not be assigned by Employee without the prior written consent of
the Company. In addition, any payment owed to Employee hereunder after the date
of Employee’s death shall be paid to Employee’s estate. The Company may assign
this Agreement without Employee’s consent, including to any Affiliate of the
Company and to any successor (whether by merger, purchase or otherwise) to all
or substantially all of the equity, assets or businesses of the Company. Subject
to the preceding provisions of this Section 6.8, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
6.9    At-Will Employment. Nothing in this Agreement shall affect the at-will
nature of Employee’s employment, as the Company or its applicable Affiliate or
Employee may terminate the employment relationship at any time and for any
reason or no reason at all; provided, however, that Employee must provide 120
days’ advance written notice to the Company prior to terminating Employee’s
employment with the Company; provided further, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a Qualifying Termination.
6.10    Entire Agreement. Subject to the remainder of this Section 6.10, this
Agreement (and the Long Term Incentive Plan and any award documentation
referenced in Section 2.3) constitutes the entire agreement of the Parties with
regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the Parties with respect to
the subject matter hereof.
6.11    Modification; Waiver; Termination. Any modification, waiver or
termination of this Agreement will be effective only if it is in writing and
signed by both of the Parties.
6.12    Right to Consult Counsel. Employee has the right to consult with counsel
of Employee’s choosing prior to signing this Agreement.
6.13    Third-Party Beneficiaries. Each Affiliate of the Company shall be a
third-party beneficiary of Employee’s obligations under Articles III, IV and V
above and shall be entitled to enforce such obligations as if a party hereto.
6.14    Internal Revenue Code Section 409A. This Agreement is not intended to
provide for any deferral of compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended and the Treasury regulations and other
interpretive guidance issued thereunder (collectively, “Section 409A”). Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. Any
payments to be made under this Agreement upon a termination of Employee’s
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding any provision in
this Agreement to the contrary, if any payment or benefit provided for herein
would be subject to additional taxes and interest under Section 409A if
Employee’s receipt of such payment or benefit is not delayed until the earlier
of (a) the date of Employee’s death or (b) the date that is six months after the
date of termination of Employee’s employment with the Company (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.


8

--------------------------------------------------------------------------------

Exhibit 10.1


[Remainder of Page Intentionally Blank;
Signature Page Follows]




9

--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.
 
 
GROUP 1 AUTOMOTIVE, INC.
 
 
 
 
 
By: /s/ Frank Grese    
 
 
Name: Frank Grese    
 
 
Title: Senior Vice President, HR    
 
 
 
 
 
EMPLOYEE
 
 
/s/ Daniel McHenry    
 
 
Daniel McHenry
 
 
 



    




    


10

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A
Louisiana Parishes


Ascension
Assumption
Bienville
Bossier
Caddo
Claiborne
De Soto
East Baton Rouge
Helena
Lafourche
Jefferson
Livingston
Plaquemines
Red River
St. Bernard
St. Charles
St. James
St. John the Baptist
St. Tammany
Tangipahoa
Terrebonne
Washington
West Baton Rouge
Orleans







